DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-21 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Feirstein (Reg. No. 75,948) on 5/4/2021.

The application has been amended as follows: 

IN THE SPECIFICATION

Please amend the specification as follows:

1. Please add the following text to the Specification between paragraph [0001] and “BACKGROUND”:

“COMPUTER PROGRAM LISTING APPENDIX
A computer program listing appendix is provided with this application. The computer program listing appendix is hereby incorporated by reference as if set forth in full in this application for all purposes.”

2. Please amend paragraph [0047] as follows:

[0047] Refer to the computer program listing appendix for a sample code for a front end breakdown and a backend breakdown.  The sample code includes explanatory notes shown between double brackets [[]].  

3. Please delete paragraph [0048], including the computer program code.

4. Please enter attached computer program listing appendix.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T WONG/Primary Examiner, Art Unit 3692